Exhibit 10.36

 

LOGO [g14508logo.jpg]    RESTRICTED STOCK AGREEMENT

GRANTED TO

  

GRANT DATE

  

NUMBER OF

SHARES OF RESTRICTED STOCK

  

SOCIAL

SECURITY NUMBER

[Name]          [Street]        /    /20        [                    ]    [SSN]
[City], [State] [Postal]         

 

1. This Grant. Apogee Enterprises, Inc., a Minnesota corporation (the
“Company”), hereby grants to the individual named above (the “Employee”), as of
the above grant date and on the terms and conditions set forth in this
restricted stock agreement (this “Agreement”) and in the Apogee Enterprises,
Inc. 2009 Stock Incentive Plan, as amended from time to time (the “Plan”), the
number of shares of restricted stock set forth above (the “Shares”).

 

2. Restricted Period. The Shares are subject to restrictions contained in this
Agreement and the Plan for a period (the “Restricted Period”) commencing on the
Grant Date and ending as to [                                         
                   ] or, if earlier, upon (a) the Employee’s Retirement,
involuntary termination without Cause, Disability or death, as provided in
paragraph 4 below, or (b) a Change in Control (as defined in the Plan) of the
Company, as provided in paragraph 4 below. The terms “Retirement,” “Cause” and
“Disability” are defined in the attached Exhibit A.

 

3. Restrictions. The shares shall be subject to the following restrictions
during the Restricted Period:

 

  •  

The Shares shall be subject to forfeiture to the Company as provided in this
Agreement and in the Plan.

 

  •  

The Employee may not sell, transfer, pledge or otherwise encumber the Shares
during the Restricted Period. Neither the right to receive the Shares nor any
interest under the Plan may be transferred by the Employee, and any attempted
transfer shall be void.

 

  •  

The Company will issue the Shares in the Employee’s name, either by book-entry
registration or issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company. The Shares shall be
restricted from transfer and shall be subject to an appropriate stop-transfer
order. If any certificate is issued, the certificate shall bear an appropriate
legend referring to the restrictions applicable to the Shares. If any
certificate is issued, the Employee shall be required to execute and deliver to
the Company a stock power relating to the Shares as a condition to the receipt
of this award.

 

  •  

Any securities or property (other than cash) that may be issued with respect to
the Shares as a result of any stock dividend, stock split, business combination
or other event shall be subject to the restrictions and other terms and
conditions contained in this Agreement.

 

  •  

The Employee shall not be entitled to receive any Shares prior to the completion
of any registration or qualification of the Shares under any federal or state
law or governmental rule or regulation that the Company, in its sole discretion,
determines to be necessary or advisable.

 

4. Forfeiture; Lapse of Restrictions. In the event the Employee’s employment is
terminated during the Restricted Period, the unvested Shares held by the
Employee at such time shall be immediately and irrevocably forfeited, unless the
Employee’s employment is terminated by reason of Retirement, involuntary
termination without Cause, Disability or death, as further described below.

Retirement or Involuntary Termination Without Cause. In the event the Employee’s
employment is terminated prior to the end of the Restricted Period by reason of
Retirement or involuntary termination without Cause, the Committee (as defined
in the Plan) reserves the right, exercisable by the Committee within 30 days
following the date of the Employee’s Retirement or involuntary termination
without Cause, to cause the remaining unvested Shares to be accelerated, in
whole or in part, as of the date of such Retirement or involuntary termination.



--------------------------------------------------------------------------------

Disability or Death. In the event the Employee’s employment is terminated prior
to the end of the Restricted Period by reason of Disability or death, the
restrictions with respect to all of the Shares held by the Employee at such time
shall lapse and the Shares shall vest as of the date of such termination of
employment.

Change in Control. In the event of a Change in Control of the Company during the
Restricted Period, the restrictions with respect to all of the Shares held by
the Employee at such time shall lapse and the Shares shall immediately vest as
of the date of the Change in Control.

 

5. Rights as Shareholder. Upon issuance of the Shares, the Employee shall,
subject to the restrictions of this Agreement and the Plan, have all of the
rights of a shareholder with respect to the Shares, including the right to vote
the Shares and receive any cash dividends and any other distributions thereon,
unless and until the Employee forfeits the Shares.

 

6. Income Taxes. The Employee is liable for any federal, state and local income
or other taxes applicable upon the receipt of the Shares, the lapse of
restrictions relating to the Shares or the subsequent disposition of any of the
Shares, and the Employee acknowledges that he or she should consult with his or
her own tax advisor regarding the applicable tax consequences. Upon vesting of
the Shares, the Employee shall promptly pay to the Company in cash, and/or the
Company may withhold from the Employee’s compensation, all applicable taxes
required by the Company to be withheld or collected upon such vesting.

 

7. Acknowledgment. This grant of Shares shall not be effective until the
Employee dates and signs the form of Acknowledgment below and returns a signed
copy of this Agreement to the Company. By signing the Acknowledgment, the
Employee agrees to the terms and conditions of this Agreement and the Plan and
acknowledges receipt of a copy of the prospectus related to the Plan.

 

ACKNOWLEDGMENT:      APOGEE ENTERPRISES, INC.

 

        EMPLOYEE’S SIGNATURE        

 

        DATE              By:   

 

 

        [Name] SOCIAL SECURITY NUMBER         [Title]



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS USED IN THE

RESTRICTED STOCK AGREEMENT

The following terms used in this Agreement have the following meanings:

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2
promulgated under the Securities Exchange Act of 1934, as amended.

“Cause” shall mean:

(i) the willful and continued failure by the Employee substantially to perform
his or her duties and obligations (other than any such failure resulting from
his or her incapacity due to physical or mental illness),

(ii) the Employee’s conviction or plea bargain of any felony or gross
misdemeanor involving moral turpitude, fraud or misappropriation of funds, or

(iii) the willful engaging by the Employee in misconduct which causes
substantial injury to the Company or its Affiliates, its other employees or the
employees of its Affiliates or its clients or the clients of its Affiliates,
whether monetarily or otherwise. For purposes of this paragraph, no action or
failure to act on the Employee’s part shall be considered “willful” unless done
or omitted to be done, by the Employee in bad faith and without reasonable
belief that his or her action or omission was in the best interests of the
Company.

“Disability” shall mean any physical or mental condition which would qualify the
Employee for a disability benefit under any long-term disability plan maintained
by the Company or any Affiliate then employing the Employee.

“Retirement” shall mean the Employee’s termination of his or her employment
relationship with the Company under such circumstances determined to constitute
retirement by the Committee in its sole discretion.